DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed August 19, 2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant’s arguments, see Page 8, filed August 19, 2022, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 2-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 5 and 6, it was noted in Non-Final Rejection of May 17th, 2021 that the claims were indicated as allowable subject matter. No additional references have been founded by the examiner during an updated search or interference search, thus claims 5 and 6 remain allowable subject matter.  Claims 5 and 6 have been made into independent claims and recite all of the limitations previously indicated as allowable including the limitations of claim 1, which the claims were previously dependent upon.  Therefore the claims are allowable. The original reasons for allowance are repeated below.  
In regards to claim 5, the closest prior art is Amano (US 2014/0324261).  Amano teaches of the electrically powered vehicle according to claim 1.  However, Amano does not teach that the controller is configured to when the request to stop the system is made with the SOC exceeding the upper control limit, perform the discharge process after a lapse of a prescribed period of time from the request to stop the system, and when the request to activate the system of the electrically powered vehicle is made before a lapse of the prescribed period of time, not perform the discharge process.  Although Amano does teach of a controller that is configured to when the request to stop the system is made with the SOC exceeding the upper control limit, it does not teach of performing the discharge process after a lapse of a prescribed time.  
In regards to claim 6, the closest prior art is Amano (US 2014/0324261) in view of Ogawa (US 20180134274).  Amano teaches of the electrically powered vehicle according to claim 1.  Ogawa teaches of a navigation device having map information.  However, Amano in view of Ogawa do not teach of a controller that is configured to when the request to stop the system is made with the SOC exceeding the upper control limit, acquire information about a current position of the electrically powered vehicle from the navigation device, when the current position is a set prescribed location, perform the discharge process, and when the current position is not the prescribed location, not perform the 10 discharge process.  Amano does not teach of performing processes based on a navigation device, and Ogawa does not teach of performing a discharge process based on the location of the vehicle.  
In regards to claims 2-4, the claims are dependent upon an allowable claim and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663